The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to RCE and submission dated 6/10/2022. Claims 1-8  out of which claims 3-4 and 7-8 have been cancelled and remaining claims 1-2 5-6 are pending consideration.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/10/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	For claims 1  and 5, limitation as amended by applicant, as follow, is not supported by specifications. Specification discloses: “ --- start a timer, upon receiving a timer value---“ . Please refer to paragraphs [0021] and [0023] of published document (20180199262) of instant application which discloses “ a control unit configured to start, based on receiving a timer included in the authorization message and indicating a period of time during which the first service authorization is valid, counting of the timer “. “Based on” means some contents/instructions  relative to value  where as “---upon---” means “as soon as ”  in terms of time receiving timer value.
Please provide paragraph no., which specifies above limitation, as amended.
Appropriate clarification/clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 1-2, 5 and 6   are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (20150326738 ), henceforth, D1 in view of HTC (Title: Resolve FFS for the Restricted Direct Discovery for Model B in clause 5.2, S2-150143.), henceforth, D2 and, further, in view of AXMON et al (20160345222), henceforth, D3 and Walton et al (US 20150339718), henceforth, D4.
	For claims 1, and 5, D1 teaches in reference to figs. 1-3 and [0014] A user equipment (UE) comprising:
transmission/reception circuitry configured to: (D1: [0014] ---UE acts as a transmitter or receiver for a One-to-Many or One-to-All communication type.)
 transmit, to a device equipped with a ProSe function, a first service authorization request 
message, 
to request authorization for the UE to be directly detected as a relay User Equipment (UE) by a proximity User Equipment (UE) positioned in proximity to the UE,
	or
 		to request authorization for the UE to perform direct communication with the proximity
 	UE; 
 	receive, from the device equipped with the ProSe function, an authorization message for the first service authorization request message,
 	(D1: see abstract and ¶s [007] and [0029], [0007] A proximity service element of a mobile network interacts with a UE that is enabled for a proximity service. For example, the UE may contact the proximity service element to request authorization for the proximity service, to request permission to initiate discovery of other UEs that are proximate, to request permission to initiate a direct communication with other UEs that are discovered as proximate, etc.
D1 does not disclose following limitations, which are disclosed by D2, as follows:
and a controller configured to start a timer, upon receiving a timer value included in the authorization message and indicating a period of time during which the first service authorization is ---valid.
Document D 2 (in particular, see paragraph 5.2.2.2) indicates that, in ProSe control, a code having a period of validity and a timer value indicating the period of validity are allocated from a ProSe function to a terminal to be discovered, via a request from the terminal to be discovered, and a response from the ProSe function. request a new ProSe Response Code.(Examiner’s note: To start a timer based on timer value is obviously same as starting timer using timer value associated with it, thus reads on limitation: “start a timer, upon receiving a timer value”.)
It would have been obvious to a person skilled in the art prior to the effective filing date of 
invention to easily conceive of achieving a configuration like that of the invention of the present 
application by employing, in the communication system disclosed in D1, the technique for allocating the code and the timer value disclosed in D2 for the benefit of direct communication between Remote 
device (beyond range of communication of base station)
D3 discloses clearly discloses following limitation, as follows: 
(---start a timer, upon receiving a timer value---)
(D3: [0336] --- the UE 800 is operative to: [0337] receive, from the 
network node, a timer value, [0338] start a timer using the timer value,) In other words, timer is started as soon as received in prose environment. This reads on limitation as amended, clearly.)
	It would have been obvious to a person skilled in the art prior to the effective filing date of invention to easily conceive of achieving a configuration like that of the invention of the present application by employing, in the communication system disclosed in D1 in view od D2 for the benefit of direct communication between Remote device (beyond range of communication of base station) and another device via ProSe based relay UE and, further, using limitation taught by D3 for the advantage of reestablishment procedure.
D1 in view of D2 and further, in view of D3 does not disclose following limitations, which are disclosed by D4, as follows:
receive a Relay Service Code from the device equipped with the ProSe function, the Relay Service Code being identification information of a connectivity service provided by the UE, 
for the connectivity service corresponding to the Relay Service Code is valid.
(D4: [0089] FIG. 7C illustrates a first example relay discovery frame format 720 for a relayed packet (e.g., a discovery frame detected-and relayed by a relay device). As illustrated, the packet may have a MAC PDU protected by a CRC. The MAC PDU components may include various fields, such as fields for a Msg Type, ProSe Relay Service Code, a ProSe Relay L2 ID field, and possibly a security field. As with the format 700 of FIG. 7A, the MsgType field may include Discovery Type and Discovery Mode subfields. [0090] In this example, the ProSe Relay Service Code field may include a PLMN ID field. [0091] FIG. 7D illustrates example UEs (UE A and UE B) capable of communicating via the frame formats illustrated in FIGS. 7A-7C. As illustrated, each UE may have components to communicate at the PHY layer 750, MAC layer 740, and ProSe Protocol layer 730.	)
It would have been obvious to a person skilled in the art prior to the effective filing date of invention to combine limitations  disclosed in D1 in view od D2 and D3 for the benefit of direct communication between Remote device (beyond range of communication of base station) and another device via ProSe based relay UE and, further, using limitation taught by D4 for the advantage of identification of the connectivity service..

For claims 2 and 6, D1 in view of D2 and, further, in view of D3 and D4 discloses all the limitations of subject matter, as applied to claims 1 and 5 , as above. D1 does not disclose following limitation, which is disclosed by D2, as follows: 
wherein the transmission/reception circuitry is further configured to transmit a second service authorization request message in a case where the timer is expires.
D2 teaches: (The validity timer indicates for how long this ProSe Response Code is going to be valid. When the validity timer expires or the UF Changes its registered PLMM, the UB needs to request a new ProSe Response Code.)
	It would have been obvious to a person skilled in the art prior to the effective filing date of invention to easily conceive of achieving a configuration like that of the invention of the present application by employing, in the communication system disclosed in D1, the technique for allocating the code and the timer value disclosed in D2 for the benefit of direct communication between Remote device (beyond range of communication of base station) and another device via ProSe based relay UE.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KUGE et al (US 20180199262) discloses Provided is a communication system or the like in which a service based on ProSe is implemented under the management of a network operator. Processing based on a discovery request procedure for discovering a proximity terminal or being discovered is performed based on authentication of a server device operated by the network operator. In addition, the network operator updates the processing based on the discovery request procedure in accordance with a policy of the network operator.
Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to INDER P MEHRA whose telephone number is 
(571)272-3170.  The examiner can normally be reached on Monday-Friday 8 AM-5 
PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-77697495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/         Primary Examiner, Art Unit 2645